DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 5-11 in the reply filed on February, 11th, 2021 is acknowledged.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/080,303, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior filed application is silent specifically in regards to: 
Temperatures to which the current heats the MIEC, specifically in the range of 35-40 degrees Celsius,
Lack of hydrogel use in the method,
The placement of the MIEC in direct contact with a wound on the skin, and
Aspect ratio of the electrical conductor being at least 10x length compared to height and width.
Accordingly, claims 8, 10, 11, and 13 are not entitled to the benefit of the prior application and instead receive the benefit of the provisional application dated 10/09/2018.
Information Disclosure Statement
The information disclosure statement filed 07-06-2020 has been considered. 
Response to Amendment
The present amendment filed on or after February 11th, 2021 has been acknowledged. Claims 1-12 were pending. Claims 1-6 and 12 are now canceled, claim 10 has been amended, and new claim 13 has been entered. Thus, claims 7-11 and 13 are now pending. 
Specification
The disclosure is objected to because of the following informalities:
Page 8 line 11 recites “tunable parameter that can used”, but should recite “tunable parameter that can be used”.
Page 19 line 19 recites “multi-contract electrode”, but should recite “multi-contact electrodes.
Page 19 line 20 recites “various contracts”, but should recite “multiple contacts”.  
Appropriate correction is required.
Claim Objections
Claims 8-11 and 13 are objected to because of the following informalities:
Claims 8-11 and 13 should have a comma after the preamble. For example, claim 8 recites “The method of claim 7”, but should recite “The method of claim 7,”. Claims 9-11 and 13 require similar corrections. 
Claim 13 recites “A method of claim 7”, but should recite “The method of claim 7,”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the skin" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-11 and 13 inherit the same deficiency.
Claim 9 recites “a current passed through the MIEC”. Claim 7 recites “passing an electrical current through the MIEC. It is unclear if applicant intends for this to be a separate current than the current recited in claim 7 or if it is the same current. If applicant intends for 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US Patent 5,356,632) herein after Gross in view of Webster (US Patent 4,383,529).
Regarding claim 7, Gross teaches a method of treating a human or nonhuman animal (Column 1 lines 46-47 “a transdermal drug delivery device, for application to a subject's skin”), comprising: providing an apparatus comprising a gel layer disposed between an anode and cathode (fig. 1: Gel layer 13 is disposed between anode 11 and cathode 12); and passing an electrical current through the gel layer (Column 3 lines 25-37), but does not explicitly disclose 
However, in an iontophoretic electrode device, Webster discloses applying the MIEC directly in contact with the skin of the human or nonhuman animal (Column 3 lines 43-61) and an MIEC comprises an electrical conductor, ionic conductor, and elastomeric particles (Column 3 lines 43-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the gel layer in the method of Gross to have the MIEC as disclosed by Webster that includes electrical conductor, ionic conductor, and elastomeric particles as a simple substitution of one known element (the gel layer of Gross) for another (the MIEC of Webster) as a way to increase the flexibility of the electrode as it contours to the skin of the user and to allow the electrode structure to retain shape while allowing the free movement of the drug molecules (see Webster Column 3 lines 54-61). 
Regarding claim 9, Gross in view of Webster further disclose wherein the MIEC comprises a dispersed drug or therapeutic agent (Webster Column 3 lines 25-37); and wherein a current passed through the MIEC increases the permeability of the skin .  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Webster as applied to claim 7 above, and further in view of Matsumura et al. (US 2006/0276742 A1) herein after Matsumura.
Regarding claim 8, Gross in view of Webster disclose the method of claim 7, but does not explicitly disclose wherein the current heats the MIEC to a temperature in the range of 35 to 40 °C.
However, in a drug iontophoresis device, Matsumura discloses passing current through a resistance heating line to heat up a rubber heater during the application of voltage to the electrodes (Para [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to further specify the current administered through the apparatus comprising the MIEC of Gross in view of Webster to heat the MIEC and more specifically the skin as disclosed by Matsumura as a way to enlarge keratinocytes on the skin surface and promoting smooth movement of drug ions to the living body. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Webster, as applied to claim 7, and further in view of Murdock (US Patent 6,374,136).
Regarding claim 10, Gross in view of Webster disclose the method of claim 7, but do not explicitly disclose the method not using a hydrogel.
However, Murdock discloses the use of dry state electrodes (Column 5 lines 15-29) as an alternative to wet electrodes (i.e. hydrogels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the wet/hydrogel use in the method of Gross in view of . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Webster as applied to claim 7 above, and further in view of Wu et al. (US 2016/0303362 A1) herein after Wu.
Regarding claim 11, Gross in view of Webster disclose the method of claim 7, but does not explicitly disclose wherein the MIEC is placed in direct contact with a wound in the skin.
However, in a wound healing electrode application, Wu discloses placing hydrogel layers of the electrode device in contact with the surface of a wound (Para [0036] “the hydrogel layers 120 are in contact with the wound and absorb tissue fluid from the wound having the function of ionic conduction, the hydrogel layers 120 form a restrictive electronic cycling channel with the electrode pairs 110 to establish a plurality of bioelectric fields promoting wound healing on the surface of the wound”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to further specify that the location of the apparatus with the MIEC electrode of Gross in view of Webster to be a location that is in direct contact with a wound in the skin as disclosed by Wu for the purpose of promoting wound healing by creating a bioelectric field at the wound site.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Webster as applied to claim 7 above, and further in view of Pan et al.(Pan, Yongzheng, and Lin Li. "Percolation and gel-like behavior of multiwalled carbon nanotube/polypropylene composites influenced by nanotube aspect ratio." Polymer 54.3 (2013): 1218-1226.) herein after Pan.
Regarding claim 13, Gross in view of Webster disclose the method of claim 7, but does not explicitly disclose wherein the electrical conductor has an aspect ratio of at least 10x length compared to height and width.
However, Pan discloses multi walled carbon nanotubes (MWCNT) activing as conductors that have an aspect ratio of at least 10x length compared to height and width (See table 1 that describes diameter and aspect ratios of various MWCNT and MWCNT/PP composites).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the generic electrical conductors of Gross in view of Webster to instead include the MWCNT of Pan because doing so would be a simple substitution for a known generic electrical conductor for the MWCNT for the purpose of creating a flexible electrically conductive polymer matrix.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792